PER CURIAM.
Appellant, M.R.L., Jr., is currently serving a twenty-year sentence in a Florida prison. He appeals the denial of his request for modification of visitation of his minor child. The trial court denied appellant’s request without a hearing and without making any findings as to the effects on the child of visiting the appellant in prison. See § 61.13(2)(b) 2, Fla. Stat. (2000). Based upon the concession by the Department of Children and Families, we determine that appellant is entitled to a hearing on his request for visitation and may appear telephonically. See, e.g., Mattingley v. Mattingley, 789 So.2d 1191, 1193 (Fla. 4th DCA 2001); Ramos v. Steven, 816 So.2d 1253, 1254 (Fla. 5th DCA 2002).
We vacate the order and remand to the trial court for further proceedings.
ALLEN, G.J., WOLF and PADOVANO, JJ., concur.